                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF KENTUCKY
                                  LOUISVILLE DIVISION

     MARIAH REED and HOMER                            )
     PARRENT, as Administratrix of the Estate         )
     of King Messiah Chavez Walker, deceased          )         Civil Action No. 3:18-CV-276-CHB
     child,                                           )
                                                      )
            Plaintiffs,                               )      MEMORANDUM OPINION AND
                                                      )     ORDER GRANTING IN PART AND
     v.                                               )      DENYING IN PART MOTION TO
                                                      )               DISMISS
     LOUISVILLE METRO GOVERNMENT,
     et al.,

            Defendants.
                                         ***    ***       ***    ***
          Plaintiff Mariah Reed and the administratrix of her deceased child’s estate (“the Baby”)

sued Louisville Metro Government (“Louisville Metro”), Director Mark Bolton, and various

medical personnel because of Ms. Reed’s medical treatment while she was incarcerated at

Louisville Metro Department of Corrections (“LMDC”). This matter is now before the Court on

a Motion to Dismiss by Defendants Louisville Metro and Mark Bolton [R. 8]. Plaintiffs filed a

response [R. 9], and Defendants filed their reply [R. 10]. Fully briefed, this matter is ripe for

decision. For the reasons stated herein, the Court will grant in part and deny in part the

Defendants’ Motion.

I.        Background

          For the purposes of considering Defendants’ Motion, the following facts are taken as

true. Ms. Reed was both incarcerated at LMDC and pregnant with her third child. [R. 1 at p. 9]

In early 2017, Defendants took Ms. Reed to the hospital numerous times for treatment of lower

abdominal cramping, pain, and vaginal bleeding. Id. When Ms. Reed was more than four

months pregnant, in July 2017, Defendants again transported Ms. Reed to the hospital due to

                                                 -1-
vaginal bleeding and complaints of menstrual-like cramping. Id. The hospital discharged Ms.

Reed back to LMDC’s custody five days later. Id.

       At 1:13 a.m. the next day, Ms. Reed complained of contractions and severe pain “all

over.” Id. Ms. Reed had a pulse rate of 104 beats per minute, and the fetus had a heartbeat of

152 beats per minute. Id. at p. 10. Four hours later, the nurse noted in Ms. Reed’s chart that an

advanced registered nurse practitioner had ordered that Ms. Reed be monitored. Id. At 10:30

a.m., another registered nurse prepared an emergency room referral form because Ms. Reed had

passed a large blood clot, and her heart rate had risen to 145 beats per minute. Id. However, no

ambulance was called until after noon, nearly two hours after the nurse completed the referral

form. Id. In the ambulance ride to the hospital, Ms. Reed gave birth to her twenty-one-week-old

baby. Id. Ms. Reed’s baby died at the hospital hours later. Id.

       Plaintiffs have asserted federal and state law claims against Louisville Metro and Mark

Bolton, Director of LMDC, in his individual capacity. [R. 1] Both Defendants have moved to

dismiss all claims against them pursuant to Fed. R. Civ. P. 12(b)(6). [R. 8]

II.    Motion to Dismiss Standard

       Dismissal is proper pursuant to Fed. R. Civ. P. 12(b)(6) where the plaintiff “fails to state

a claim upon which relief can be granted.” A complaint must contain “a short and plain

statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Rule

8 “does not require ‘detailed factual allegations,’ but it demands more than an unadorned,

the-defendant-unlawfully-harmed-me accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). A complaint that only “offers

‘labels and conclusions’ or ‘a formulaic recitation of the elements of a cause of action’” is

insufficient. Iqbal, 556 U.S. at 662 (citing Twombly, 550 U.S. at 555). In order to survive a Rule



                                                -2-
12(b)(6) motion, the complaint must “contain either direct or inferential allegations respecting all

material elements necessary for recovery under a viable legal theory.” D’Ambrosio v. Marino,

747 F.3d 378, 383 (6th Cir. 2014). The “complaint is viewed in the light most favorable to [the

plaintiff]; the allegations in the complaint are accepted as true, and all reasonable inferences are

drawn in [the plaintiff’s] favor.” Gavitt v. Born, 835 F.3d 623, 640 (6th Cir. 2016).

III.   Discussion

       A.      Louisville Metro

       As an initial matter, in their Response to Defendant’s Motion to Dismiss, Plaintiffs agree

that “Louisville Metro enjoys sovereign immunity from Plaintiffs’ state claims.” [R. 9 at p. 1]

Accordingly, the Court will grant Defendants’ Motion to Dismiss as to any state law claims

asserted against Louisville Metro.

       Plaintiffs also seek to hold Louisville Metro liable for the deprivation of Ms. Reed’s and

the Baby’s constitutional rights pursuant to 42 U.S.C. § 1983. [R. 1 at p. 12] Louisville Metro

argues that the claim should be dismissed, as the complaint fails to state a claim for municipal

liability under § 1983. [R. 8-1 at pp. 7–9]

       To state a claim against a municipal entity such as Louisville Metro, Plaintiffs must show

that Louisville Metro committed some wrong. See Doe v. Clairborne Cnty., Tenn., 103 F.3d 495,

507 (6th Cir. 1996) (“[R]espondeat superior is not available as a theory of recovery under section

1983.”). In order to establish municipal liability, the entity must perform the unconstitutional act

pursuant to a governmental policy or custom. Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 690–

91 (1978). The Sixth Circuit requires the plaintiff to “identify the policy, connect the policy to

the city itself and show that the particular injury was incurred because of the execution of that




                                                -3-
policy.” Garner v. Memphis Police Dep’t, 8 F.3d 358, 364 (6th Cir. 1993) (internal citations

omitted).

       Count I does seek to hold Louisville Metro liable for the “customs and practices of

Defendants” that resulted in violations of Reed’s constitutional rights [R. 1 at pp. 11–12]

Plaintiffs vaguely suggest that these customs and practices were related to the training and

supervision of staff. Id. at p. 9–10. However, the complaint is otherwise silent as to what those

customs and practices are, why they were inadequate, and how they contributed to the violation

of Ms. Reed’s and the Baby’s constitutional rights.

       District courts in the Sixth Circuit have consistently required “more than bare statements”

that a policy or custom caused the alleged constitutional violation to survive a motion to dismiss.

Phillips v. PTS of America, LLC, No. 3:17-CV-603-JHM, 2017 WL 4582801, at *2 (W.D. Ky.

Oct. 13, 2017) (quoting Vidal v. Lexington Fayette Urban Cty. Gov’t, No. 5:13-CV-117-DCR,

2014 WL 4418113, at *3 (E.D. Ky. Sept. 8, 2014)). In Vidal, for example, Plaintiff alleged that

a municipality “negligently trained and/or supervised” its employees, and that it “failed to

instruct, supervise, control, and discipline” its employees. Vidal, 2014 WL 4418113, at *3. The

district court found such allegations to be “naked assertions devoid of further factual

enhancement [that] contribute nothing to the sufficiency of the complaint.” Id. at *4. Plaintiff’s

complaint “merely recite[d] the legal requirements for a claim against a municipality without any

factual allegations that would raise a right to relief above the speculative level.” Id.

       Phillips is also particularly instructive in resolving the § 1983 claim against Louisville

Metro. In that case, an inmate at LMDC—Mr. Culpepper—complained of abdominal pain

related to a bleeding ulcer. Phillips, 2017 WL 4582801, at *1. Medical staff at LMDC

prescribed him antacids. Id. Mr. Culpepper was then placed on a thirteen-hour transport to



                                                 -4-
another facility, during which he continued to complain of abdominal pain. Id. When he arrived,

he was “unable to exit the van and was barely responsive.” Id. Mr. Culpepper lost consciousness

and ultimately died from a “perforated duodenal ulcer.” Id. The resulting lawsuit sought to hold

Louisville Metro liable for LMDC’s “written policies, procedures . . . customs and practices” that

resulted in violations of Mr. Culpepper’s constitutional rights. Id. at *2. However, the Plaintiff

did not state what those policies or customs were. Id. The Plaintiff alleged nothing along the

lines of what policies LMDC followed, why such policies were deficient, and how the policies

caused the alleged constitutional violation. Id. As such, the complaint contained “no factual

content upon which the Court could find that the plaintiffs [we]re plausibly entitled to relief.” Id.

       Plaintiffs’ complaint suffers from the same shortcomings described in these cases. The

complaint merely states that Louisville Metro has “written policies, procedures and protocols at

LMDC with terms that clearly embraced Ms. Reed’s and the Baby’s obviously serious, emergent

medical conditions.” [R. 1 at p. 11] Plaintiffs further allege that:

       [T]he treatment of Ms. Reed and the Baby by Defendants was the result of customs and
       practices of Defendants that were contrary to or expressly violated written policies,
       procedures and protocols of Correct Care and/or the Jail, and that such customs and
       practices were the “moving force” behind Ms. Reed’s injury and the death of the Baby.

Id. These bare assertions, which completely lack any additional factual development, contribute

nothing to the sufficiency of the complaint. Twombly, 550 U.S. at 555. Indeed, this Court has

previously rejected a nearly identical allegation because it “failed to identify the policy, custom,

or practice” which caused the constitutional violation. Blaine v. Louisville Metro Gov’t, No.

3:13-CV-427-CRS, 2014 WL 321142, at *3 (W.D. Ky. Jan. 29, 2014). Ms. Reed’s complaint

merely recites the legal requirements for a claim against a municipality without any factual

allegations that would “raise a right to relief above the speculative level.” Id. Under this

pleading standard, the complaint fails to state a claim for municipal liability under § 1983.

                                                 -5-
       Therefore, Defendants’ Motion to Dismiss Count I as it applies to Louisville Metro is

GRANTED.

       B.       Director Bolton

       Plaintiffs assert four claims against Director Bolton. Count I seeks to hold Bolton liable

pursuant to § 1983 for violations of Reed’s and the Baby’s constitutional rights, while Count II

asserts a state law claim of negligence. [R. 1 at pp. 11–12] Count III asserts a claim for wrongful

death. Id. at p. 12. Count IV asserts a claim for the loss of the Baby’s love, society, and

companionship Ms. Reed would have enjoyed had the Baby lived. Id.

       Bolton seeks dismissal of the § 1983 claim, as Plaintiffs have failed to plausibly allege a

claim for which relief can be granted. [R. 8-1] Bolton seeks dismissal of the three state law

claims on the grounds of qualified immunity. Id. The Court will discuss each in turn.

                1.     § 1983

       First, Plaintiffs allege that Bolton violated Ms. Reed’s and the Baby’s rights under the

Eighth and Fourteenth Amendments because he was deliberately indifferent to Ms. Reed’s and

the Baby’s medical needs while Ms. Reed was a pre-trial detainee. [R. 1 at pp. 11–12]

       A claim for deliberate indifference to medical needs must plead facts that demonstrate

two elements:

       [A] plaintiff must satisfy an objective component and a subjective component. The
       objective component is satisfied by showing a sufficiently serious condition that denial of
       needed medical care would result in the unnecessary and wanton infliction of pain or
       pose a substantial risk of serious harm. To satisfy the subjective component, a plaintiff
       must allege and ultimately prove that the defendant was aware of facts from which the
       inference could be drawn that a substantial risk of harm would exist if needed care were
       not provided, that the defendant actually drew the inference, and that the defendant acted
       in disregard of that risk.

Amick v. Ohio Dep. of Rehab. & Corr., 521 F. App’x 354, 358 (6th Cir. 2013) (internal citations

omitted). Defendants do not contest that Ms. Reed alleged a sufficiently serious medical need.

                                                -6-
Rather, Defendants only argue that the complaint fails to adequately plead facts that establish the

subjective component because Plaintiffs do not allege that Bolton was even aware of Ms. Reed’s

medical problems or the substantial risk posed by the issues. Defendants argue that “[t]here are

no assertions that . . . Bolton had any direct knowledge of Reed’s medical problems,” nor could

Bolton have “drawn any inference that Reed had a serious medical need.” [R. 8-1 at p. 5]

       Indeed, Plaintiffs’ complaint does not allege any factual content to link Bolton to the

incidents at issue. The Plaintiffs only mention Bolton’s name five times in the entire body of the

complaint, and none of those references allege action, knowledge, or acquiescence of Bolton. By

contrast, the Plaintiff in Phillips at least alleged that “Bolton . . . surrendered custody” of Mr.

Culpepper, which the Court found that, at a bare minimum, “establishe[d] that Bolton was

physically present and made the decision to surrender custody of Culpepper.” Phillips, 2017 WL

4582801, at *3. In their Response, Plaintiffs request “the opportunity to determine” Bolton’s

involvement through discovery. [R. 9 at p. 4] However, Plaintiffs’ formulaic recitations fail to

state a claim for § 1983 liability with respect to Bolton. Twombly, 550 U.S. at 555.

       In their complaint, Plaintiffs appear to also claim that deliberate indifference arose from

Bolton’s alleged failure to adequately train and supervise his staff. [R. 1 at p. 8] However, in

their Response, Plaintiffs “agree” with Defendants that Bolton has neither “liability in this case

under the doctrine of respondeat superior” nor “individual liability for failure to train.” [R. 9 at

p. 1] As such, the Court will dismiss any failure to train or respondeat superior claims against

Director Bolton.

       Therefore, Defendants’ Motion to Dismiss Count I as it applies to Director Bolton is

GRANTED.




                                                 -7-
               2.      State Law Claims

       Bolton has also moved to dismiss Plaintiffs’ state law claims for negligence, wrongful

death, and loss of companionship on qualified immunity grounds. [R. 8-1] Under Kentucky law,

       “[q]ualified official immunity applies to the negligent performance by a public officer or
       employee of (1) discretionary acts or functions, i.e., those involving the exercise of
       discretion and judgment, or personal deliberation, decision, and judgment . . . ; (2) in
       good faith; and (3) within the scope of the employee’s authority.”

Yanero v. Davis, 65 S.W.3d 510, 522 (Ky. 2001).

       Bolton first argues that the act of supervising employees is discretionary. [R. 8-1 at p. 11]

However, determining whether a particular act is discretionary or ministerial is “inherently

fact-sensitive.” Hedgepath, v. Pelphrey, 520 F. App’x 385, 389 (6th Cir. 2013) (citing Haney v.

Monsky, 311 S.W.3d 235, 240 (Ky. 2010)). For instance, “the supervision of employees is a

ministerial act when it merely involve[s] enforcing known policies.” Hedgepath, 520 F. App’x at

391 (citing Yanero, 65 S.W.3d at 529). As such, without the development of a sufficient factual

record, the Court cannot determine if Bolton’s acts were discretionary or ministerial.

Furthermore, because of the fact-intensive nature of the qualified immunity defense, it is

“generally inappropriate for a district court to grant a 12(b)(6) motion to dismiss on the basis of

qualified immunity.” Wesley v. Campbell, 779 F.3d 421, 433–34 (6th Cir. 2015). Qualified

immunity is a threshold question to be resolved at the earliest possible point, but that point is

usually summary judgment and not dismissal under Rule 12. Id. (internal citations omitted).

       Bolton also argues that there are no allegations in the complaint that he acted in bad faith.

[R. 8-1 at p. 12] The complaint does state that Bolton’s “conduct was intentional and grossly

negligent, indicated active malice towards Ms. Reed and the Baby, and a total, deliberate and

reckless disregard for and indifference to their lives and to their constitutional and common law

rights . . .” [R. 1 at pp. 8–9] The Court in Phillips cited approvingly nearly identical language as

                                                -8-
“adequately alleg[ing]” bad faith with respect to Bolton. Phillips, 2017 WL 4582801, at *4. In

that case, the Court did have the additional allegation that Bolton was involved in the decision to

surrender custody of the inmate. Id. In any event, because of the fact-intensive nature of the

analysis, the Court cannot at this time determine if Bolton is entitled to qualified immunity. See

Jenkins Ind. Schs. v. Doe, 379 S.W.3d 808, 812 (Ky. Ct. App. 2012) (refusing to determine

whether defendants acted in bad faith before development of sufficient factual record).

       Therefore, Defendants’ Motion to Dismiss the state law claims as they apply to Director

Bolton is DENIED.

IV.    Conclusion

       For the reasons stated above,

       IT IS HEREBY ORDERED as follows:

       1.      The Court will GRANT Defendants’ Motion to Dismiss [R. 8] any state law

claims asserted against Louisville Metro.

       2.      The Court will GRANT Defendants’ Motion to Dismiss [R. 8] Count I as it

applies to Louisville Metro.

       3.      The Court will GRANT Defendants’ Motion to Dismiss [R. 8] Count I as it

applies to Director Bolton.

       4.      The Court will DENY Defendants’ Motion to Dismiss [R. 8] the state law claims

as they apply to Director Bolton.

       This the 27th day of September, 2019.




                                               -9-
